Citation Nr: 1504458	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-18 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from an October 2001 and February 2005.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A video conference hearing was conducted by the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing is associated with the Veteran's electronic claims folder.


FINDING OF FACT

The Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In this case, the Veteran's service-connected disabilities are:  depression, rated as 70 percent disabling; Type II diabetes mellitus, 20 percent; benign prostatic hypertrophy, 20 percent; right lower extremity peripheral neuropathy, 10 percent; left lower extremity peripheral neuropathy, 10 percent; right upper extremity peripheral neuropathy, 10 percent; left upper extremity peripheral neuropathy, 10 percent and excision residuals from multiple basal cell carcinoma sites, rated zero percent.  Such disabilities have resulted in a combined rating of 90 percent since July 2009.  See June 2012 RO rating decision.  Thus, the schedular criteria for consideration of a total rating under 38 C.F.R. § 4.16(a) have been met.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.

A VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), dated in May 2009, shows that the Veteran reported he last worked full-time in January 2003.  He reported having had completed two years of college.

An October 2005 VA administrative progress note shows that a physician opined that the Veteran suffered from major depressive disorder and generalized anxiety disorder.  He had continuing problems with pervasive depressed mood characterized by crying spells, impaired concentration and excessive worrying despite good prescribed medicine compliance.  The physician opined the Veteran was unable to work due to his emotional lability and impaired concentration.  

A September 2006 VA physical capacities evaluation shows that the Veteran could, in an eight hour work day, sit for less than one hour a day, and stand/walk for two hours.  He needed to alternate sitting and standing throughout the day.  He had use of his hands and feet.  He could occasionally lift or carry six to 10 pounds.  He was found to be totally restricted from unprotected heights, being around moving machinery, exposure to marked changes in temperature and humidity, and exposure to dust, fumes and gases.  He was moderately restricted from driving an automobile.  He suffered from fatigue due to diabetes mellitus, hypertension and neuropathy.  The fatigue reportedly prevented the Veteran from working full time, even in a sedentary position.  Pain also reportedly prevented the Veteran from working full times, even in a sedentary position.

An April 2008 Social Security Administration (SSA) decision shows that the Veteran was determined to be disabled from January 2003.  SSA determined that the Veteran was unable to perform any past relevant work and that his past relevant work exceeded his residual functional capacity.  His acquired job skills were also noted not to transfer to other occupations within his residual functional capacity.  The severe impairments suffered by the Veteran were noted to include diabetes mellitus, peripheral neuropathy, depression and arthritis of the knees.  

The report of a July 2009 VA peripheral nerves examination includes diagnoses of non-insulin requiring diabetes mellitus Type 2, hypertension, polyneuropathy involving the upper and lower extremities and erectile dysfunction.  The examiner commented that the Veteran could perform all of his activities of daily living independently.  He was able to drive, answer a telephone and make inquiries on a computer.  The examiner additionally commented that the Veteran would have difficulty doing any type of prolonged physical labor but should be able to seek gainful sedentary employment.

The report of an August 2009 VA mental disorders examination shows that a diagnosis of major depressive disorder was provided.  The Veteran informed the examiner that he could not work again because he could not drive a truck because of his leg and knee problems.  The Veteran added he could not go out in public because he passes gas and cries easily.  The examiner commented that, while the Veteran complained of problems associated with attention and concentration, the Veteran would essentially still be able to perform sedentary-type work.  The examiner noted that the Veteran's depressive symptoms appeared not to interfere with his ability to work, despite the Veteran's contentions to the contrary.  The examiner did not consider the Veteran's age or other medical symptoms when considering the question of employability.

The Veteran testified at a hearing conducted by VA in March 2011.  At that time he claimed to be unable to work due to symptoms relating to his depression, and he also noted he took 14 different types of medication daily.  He added he had been found to be unemployable by SSA, and that VA had also informed him he did not qualify for vocational rehabilitation.

The report of a March 2011 VA general medical examination shows diagnoses included diabetes mellitus Type II, hypertension, polyneuropathy involving the upper and lower extremities, erectile dysfunction, benign prostatic hypertrophy, degenerative joint disease of the knees, allergic rhinitis, gastroesophageal reflux disease and no objective evidence of basal cell carcinoma.  The Veteran denied any symptoms stemming from his service-connected diabetes mellitus.  Concerning his bilateral upper and lower peripheral neuropathy, he complained of constant hand numbness, and intermittent numbness to his upper arms.  He also complained of constant bilateral numbness of his feet.  No treatment for his service-connected basal cell carcinoma lesion removal residuals in the last year was reported.  Symptoms, including increased urinary frequency, were reported concerning his service-connected benign prostatic hypertrophy.  The Veteran informed the examiner that pain and stiffness concerning his knees, in a significant way, prevented him from working.  The examiner opined that the Veteran was capable of sedentary employment, based on his service-connected conditions alone, if he so chose.  This opinion was not accompanied by any supporting rationale, and seemingly did not consider the Veteran's service-connected depression.  

The report of a March 2011 VA mental disorders examination shows that the Veteran offered updated history and information occurring since his last VA mental disorders examination in August 2009.  The Veteran alleged his depressed mood rendered him unable to be dependable on a daily basis for employment.  He complained of problems concerning his memory, concentration and ability to follow directions without written instructions.  While the Veteran stated he had not worked since January 2003, he had Coast Guard duty from October 2001 to February 2005.  The Veteran reported receiving all of his psychiatric-based treatment at the Biloxi mental health clinic; this began he said in February 2004.  The diagnosis was severe and recurrent major depressive disorder without psychosis.  The examiner observed that the Veteran's symptoms would more likely than not have a moderate impact in most work environments.  The examiner added that the Veteran's symptoms of depression and irritability would make it challenging for him to interact with others in most work environments in a positive manner.  The Veteran's difficulties with concentration, inattentiveness and becoming easily distracted because of problems with sleep and feeling fatigued during the day would also make it challenging for him to complete tasks in most work environments in an accurate and timely manner.  

As part of a July 2013 VA Form 646, the Veteran's accredited representative alleged the Veteran could not work due to his service-connected disabilities, and added that he had been previously denied benefits through VA's vocational rehabilitation department.  This folder is not of record.  

A June 2012 VA diabetes mellitus examination report includes a diagnosis of diabetes mellitus Type II with diabetic peripheral neuropathy.  The examiner opined that the diabetes and complications did not impact on the Veteran's ability to work.  Rationale for this opinion was not provided.  

In testifying before the undersigned at a hearing in November 2014, the Veteran claimed that he was unable to sit at a desk for eight hours, as he needed to stretch and also because he became nervous.  He asserted he had both concentration and memory trouble, and that he took 17 pills a day to treat his various physical and mental disorders.  He added he sometimes fell due to his service-connected lower extremity peripheral neuropathy, and he presented at the hearing using a walker.  The Board finds this testimony to be both competent and credible.

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure and maintain substantially gainful employment.  The Board finds particularly probative the fact that the Veteran is rated 70 percent for his service-connected depression and that his psychiatric symptoms have been found to make it challenging for him to interact with others in most work environments.  In addition, his problems associated with concentration, inattentiveness and becoming easily distracted brought about by sleep problems and daytime fatigue has been determined to make it difficult for him to complete most tasks in most work environments in an accurate and timely manner.  See March 2011 VA mental disorders examination report.  The Board is cognizant that SSA found the Veteran to be disabled, in part, due to nonservice-connected knee disabilities, but the majority of disabilities considered by SSA are service connected.  Also, the Board is mindful that a VA examiner in March 2011 determined that the Veteran was capable of sedentary employment, based on his service-connected conditions alone, but that examiner did not consider the Veteran's most disabling service-connected disability, depression.  

The ultimate question of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Board finds that the evidence of the record is at least in equipoise.  Thus, resolving doubt in favor of the Veteran, the Board finds that the claim should be granted.  There is competent and probative evidence tending to establish that the Veteran is incapable of substantially gainful employment by reason of his service-connected disabilities.  Thus, a TDIU is warranted. 


ORDER

A TDIU is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


